Order of the County Court of Nassau county denying motion of defendants Nicholas Sechko (sued as Nicholay A. Sichko) and Kate Sechko to dismiss complaint, to strike out answer of defendant Smith Alford & Co., Inc., and to vacate undertakings affirmed, with ten dollars costs and disbursements to plaintiffs, respondents. The motion is made by Bushel and Gottlieb, who claim to be attorneys for appellants. The record shoals that Mr. Hyman Bushel was the attorney for appellants when the answer was served. Mr. Bushel was appointed a city magistrate and no other attorney has been substituted. (Civ. Prac. Act, § 240.) Lazansky, P. J., Kapper, Seeger, Carswell and Seudder, JJ., concur.